COWART, Judge.
We affirm the trial court’s judgment holding that appellee Dorothy Morrell, as owner of a motor vehicle, was not liable for injuries suffered by appellee Vincent R. Stowell from the operation of the vehicle by appellant Richard Allen Schultz who was using it with the permission of one Henry Ratajczak, a repairman to whom it had been entrusted for repairs by Lawrence Morrell, son of the owner, appellee Dorothy Morrell. See Castillo v. Bickley, 363 So.2d 792 (Fla.1978).
AFFIRMED.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.